Case: 13-14386    Date Filed: 04/15/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-14386
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket Nos. 6:13-cv-00077-BAE-GRS,
                             6:02-cr-00008-BAE-1


WILLIAM ERIC GREEN,
                                                               Petitioner-Appellant,


                                       versus


UNITED STATES OF AMERICA,
                                                             Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (April 15, 2015)

Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      William Green, a federal prisoner, appeals the dismissal sua sponte of his

third motion to vacate as untimely. See 28 U.S.C. § 2255(f). The district court
              Case: 13-14386     Date Filed: 04/15/2015    Page: 2 of 2


issued a certificate of appealability on two issues: (1) “Whether Stewart v. United

States, 646 F.3d 856 (11th Cir. 2011), justifies equitable tolling of 28 U.S.C.

§ 2255(f)’s one year statute of limitations given Green’s diligent pursuit of his

claims both pre- and post-Stewart”; and (2) “Whether the Stewart decision itself

constitutes a new fact that restarts the one year limitations period.” But the

certificate fails to identify an issue of constitutional magnitude. See Spencer v.

United States, 773 F.3d 1132, 1137 (11th Cir. 2014) (en banc). We vacate the

certificate of appealability and remand for the district court to consider what

claims, if any, in Green’s motion “ma[k]e a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c).

      VACATED AND REMANDED.




                                           2